                                                   USDCSDNY
                                                   DOCUMENT
                                                   ELECTRONICAJ,;LV FIL Fl) :·

UNI TED STATES DISTRICT COURT
                                                  .! DOC #:
                                                 1i IJ ATE Fl~ED:
                                                                     <   7J~
                                                                               ~
                                                                                   I
                                                                                   :tfJ
                                                                                          ·ii
                                                                                          I,


SOUTHERN DISTR I CT OF NEW YORK
                                     -x
UNITED STATES OF AMERICA                         ORDER        OR\G\NAL
     - v. -                                      18 Cr.       684   (VM)

KENYATTA TAISTE ,


                       De fendant.

                                - - - -x
           WH EREAS , with the defendant ' s consent , his guilty plea

allocution was made before a United States Magistrate Judge on

December 18 , 2019 ;

           WHEREAS , a transcript of the allocution was made and

thereafter was transmitted to the District Court ; and

           WHEREAS , upon review of that transcript , this Court

has determined that the defendant entered the guilty plea

knowingly and voluntarily and that there was a factual basis for

the guilty plea ;
          IT IS HEREBY ORDERED that the defendant ' s guilty plea

is accepted.

Dated :   New York, New York                  ~   7
          Dated : /~ ~1-/2:.,C,,-P{   £tJ t><,..,£/

                               SO ORDERED :




                               SOUTHERN DISTRICT OF NEW YORK




                                 2
                                                                          1
     JCIETAIP


 1   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2   --- - --------------------------x

 3   UNITED STATES OF AMERICA ,

 4               v.                                   18 Cr . 684 (KNF)

 5   KENYATTA TAISTE ,

 6                    Defendant .             Plea

 7   ------------------------------x

 8                                                   New York , N . Y.
                                                     December 18 , 2019
 9                                                   11 : 30 a . m.

10
     Before:
11
                              HON . KEVIN N . FOX ,
12
                                      MAGISTRATE JUDGE
13

14                                  APPEARANCES

15   GEOFFREY S . BERMAN
          United States Attorney for the
16        Southern District of New York
     JESSICA GREENWOOD , ESQ.
17        Assistant United States Attorney

18   ZACHARY MARGULIS-OHNUMA, ESQ.
     VICTORIA MEDLEY, ESQ.
19        Attorneys for Defendant

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P . C.
                                (212) 805 - 0300
                                                                                  2
     JCIETAIP


 1              (Case called)

 2              THE COURT :     Please be seated .

 3              THE DEPUTY CLERK :      This is United States v . Kenyatta

 4   Taiste .

 5              Counse l, please give your appearance for the record .

 6              MR . MARGULIS-OHNUMA :        Jessica Greenwood , Assistant

 7   United States Attorney on behalf of the Government .

 8              THE COURT :     Good morning.

 9              MR . MARGULIS-OHNUMA :        Zachary Margulis-Ohnuma and

10   Victoria Medley on behalf of the defendant , Kenyatta Taiste,

11   who is seated between us .

12              THE COURT :     Good morning .

13              MS . MEDLEY :    Good morning .

14              THE DEFENDANT :     Good morning.

15              THE COURT :     Is there an application on behalf of

16   Ms . Taiste?

17              MR . MARGULIS-OHNUMA :        Yes .   Ms . Taiste withdraws her

18   previously-entered plea of not guilty , and at this time seeks

19   to enter a plea of guilty to Count One of the indictment

20   pursuant to an agreement .

21              THE COURT :     Very well .

22              Ms. Taiste , I have before me indictment 18 Criminal

23   684 , a one-count indictment , charging a violation of Title 21

24   United States Code Section 853 .

25              I ' m sorry .   Count One of the indictment charges a


                        SOUTHERN DISTRICT REPORTERS , P . C .
                                  (212) 805-0300
.
                                                                               3
         JCIETAIP


     1   violation of Title 21 United States Code Section 846 , which

     2   makes it a violation for a person to conspire with others to

     3   violate the laws of the United States with respect to

     4   controlled substances.

     5              You have a right to have this morning ' s proceeding

     6   presided over by a district judge .         You may , if you wish ,

     7   consent to have a magistrate judge preside at this morning ' s

     8   proceeding .

     9              In that connection ,      I have before me a document , which

    10   is labeled " consent to proceed before a United States

    11   magistrate judge on a felony plea allocution ."

    12              Would you swear the defendant .

    13              THE DEPUTY CLERK :     Stand and raise your right hand ,

    14   please .

    15              (Defendant sworn)

    16              THE COURT :   Thank you.

    17              I want to show you the consent form about which I have

    18   been speaking .

    19              Do you recognize the document?

    20              THE DEFENDANT:    Yes.

    21              THE COURT :   Did you have a opportunity to review it

    22   with your attorney?

    23              THE DEFENDANT :   Yes .

    24              THE COURT :   Is there anything contained in the consent

    25   form that you do not understand?


                           SOUTHERN DISTRICT REPORTERS , P.C .
                                     (212) 805 - 0300
                                                                                 4
     JCIETAIP


 1              THE DEFENDANT :    No , sir .

 2              THE COURT :   Is that your true signature on the consent

 3   form?

 4              THE DEFENDANT :    Yes .

 5              THE COURT :   Did anyone force you to sign the document?

 6              THE DEFENDANT:     No, sir .

 7              THE COURT:    I turn my attention to your counsel.

 8              Counsel , did you also sign the consent form?

 9              MR . MARGULIS-OHNUMA:        Yes.

10              THE COURT :   Very well.        I shall sign the document and

11   we shall continue .

12              Would you state your full name , please?

13              THE DEFENDANT :    Kenyatta Taiste.

14              THE COURT :   In the last four hours, have you consumed

15   any medicine , alcohol , or drugs that would affect your ability

16   to understand what you ' re doing here today?

17              MR . MARGULIS-OHNUMA :       Judge , we ' re happy to answer

18   that question , but if we could seal that portion of the

19   transcript regarding her medical situation .

20              THE COURT :   I don ' t    see any reason to seal a question ,

21   and I don ' t   know what the answer is going to be .         It will

22   either be yes or no .

23              MR . MARGULIS-OHNUMA :       Right .    The answer is going to

24   be yes , and if you get into the details of the medications , I'd

25   like that to be sealed .


                        SOUTHERN DISTRICT REPORTERS , P.C .
                                    (212)    805-0300
                                                                                  5
     JCIETAIP


 1                THE COURT :       Well,     let me have the answer to the

 2   question and then we 'll go from there.

 3                THE DEFENDANT :     Yes,     I have consumed drugs ; but no ,   it

 4   won ' t   affect my ability .

 5                THE COURT :   All right.

 6                Are you under the care of a physician or psychiatrist

 7   for any condition?

 8                THE DEFENDANT :     Yes.

 9                THE COURT :   Is there anything about the treatment

10   you ' re getting for the condition that would affect your ability

11   to understand what you ' re doing here today?

12                THE DEFENDANT :     No , sir .

13                THE COURT :   Have you ever been treated for alcoholism

14   or drug addiction?

15                THE DEFENDANT:      Yes .    Yes ,   sir .

16                THE COURT :   When was the most recent treatment for

17   either of those conditions?

18                THE DEFENDANT:      Last Thursday .

19                THE COURT :   Is there anything about that treatment you

20   received last Thursday that would affect your ability to

21   understand what you ' re doing here today?

22                THE DEFENDANT :     Oh , no , sir .

23                THE COURT:    What is the extent of your education?

24                THE DEFENDANT :     I have some college.          I attended some

25   college.      I attended college ; I        just didn ' t   complete it.


                        SOUTHERN DISTRICT REPORTERS , P . C.
                                  (212) 805-0300
                                                                            6
     JCIETAIP


 1              THE COURT:    Have you received a copy of indictment 1 8

 2   Criminal 684?

 3              THE DEFENDANT :   Yes .   Yes ,   I have .

 4              THE COURT:    Would you l i ke to have the indictment read

 5   to you now in open court?

 6              THE DEFENDANT:    No , sir .

 7              THE COURT :   Have you had sufficient opportunity to

 8   speak with your attorneys about the charge contained in the

 9   indictment and how you wis h to plead to it?

10              THE DEFENDANT :   Excuse me.       Could you repeat that?

11              THE COURT :   Have you had sufficient opportunity to

12   speak with your attorneys about the charge contained in

13   indictment 18 Criminal 684 and how you wish to plead to it?

14              THE DEFENDANT :   Yes , sir .

15              THE COURT :   Do you understand what it says in the

16   indictment that you

17              THE DEFENDANT :   Yes , sir .

18              THE COURT :   Are you satisfied with the assistance that

19   your attorneys have rendered to you in connection with this

20   matter?

21              THE DEFENDANT :   Yes , sir .

22              THE COURT :   Are you ready to plead to indictment 18

23   Criminal 684?

24              THE DEFENDANT :   Yes , sir .

25              THE COURT :   What is your plea , guilty or not guilty?


                      SOUTHERN DISTRICT REPORTERS , P.C.
                                  (212)   805 - 0300
                                                                         7
     JCIETAIP


 1              THE DEFENDANT :   Guilty.

 2              THE COURT :   Now , if you are not a United States

 3   citizen , by your tender of a plea of guilty to the offense set

 4   forth in indictment 18 Criminal 684 , you may effect adversely

 5   your ability to remain within the United States , become a

 6   United States citizen , or be admitted into the United States.

 7              Do you understand?

 8              THE DEFENDANT:    Yes,   I understand .

 9              THE COURT :   I have to determine whether your plea of

10   guilty is being made voluntarily and whether you understand

11   fully the nature of the charge made against you and the

12   possible consequences of your plea so I shall be asking you

13   additional questions .

14              As I indicated earlier, the sole count of the

15   indictment charges a violation of Title 21 United States Code ,

16   Section 846 .

17              More specifically , it is alleged through the

18   indictment that you conspired with another person or persons to

19   distribute and possess with intent to distribute 500 grams and

20   more of mixtures and substances containing a detectable amount

21   of methamphetamine , its salts , and salts of its isomers , in

22   violation of Title 21 Section 841 (b) (1) (A) and Title 21 United

23   States Code Section 846 .

24              The law provides as a maximum penalty for the offense

25   set forth in the indictment following a period of lifetime


                      SOUTHERN DISTRICT REPORTERS , P . C .
                                (212) 805-0300
                                                                            8
     JCIETAIP


 1   imprisonment , a mandatory minimum sentence of 10 years '

 2   imprisonment , a maximum lifetime term of supervised release , a

 3   mandatory minimum term of five years ' supervised release ,       a

 4   maximum fine pursuant to Title 18 United States Code Section

 5   3571 and Title 21 United States Code 84 1 (b) (1) (A ) of the

 6   greatest of $10 million twice the gross pecuniary gain derived

 7   from the offense or twice the gross pecuniary loss to persons

 8   other than yourself as a result of the offense and the

 9   mandatory $100 special assessment .

10              If you are sentenced to a term of supervised release

11   and violate the terms and conditions of that supervised release

12   such that it is revoked , you expose yourself to serving in

13   prison all or part of the term of supervised release authorized

14   by statute for the offense that resulted in such term of

15   supervised release without credit for time previously served on

16   post-release supervision .

17              Do you understand the nature of the charge made

18   against you in Count One of the indictment?

19              THE DEFENDANT :   Yes,   sir.   I understand the charge .

20              THE COURT :   And do you also understand the range of

21   penalties ,   including the maximum sentence to which you ' re

22   potentially exposing yourself by the plea?

23              THE DEFENDANT :   Yes,   sir.

24              THE COURT :   In addition to the offense that ' s recited

25   in the indictment , the indictment also contains a forfeiture


                       SOUTHERN DISTRICT REPORTERS, P . C .
                                 (212) 805-0300
                                                                        9
     JCIETAIP


 1   allegation through which the Government has indicated it will

 2   seek to recoup from you the proceeds of illegal conduct

 3   described in the indictment .

 4              Are you aware that the indictment contains a

 5   forfeiture allegation?

 6              THE DEFENDANT:        A forfeiture allegation?

 7              THE COURT :   Yes .

 8              THE DEFENDANT :       Yes,   sir.

 9              THE COURT :   Do you understand that you have a right to

10   plead not guilty and to persist in that plea?

11              THE DEFENDANT :       Excuse me?

12              THE COURT :   Do you understand that you have a right to

13   plead not guilty and to persist in that plea?

14              THE DEFENDANT:        Yes , sir .

15              THE COURT :   Do you understand that you have a right to

16   have a jury trial on the charge contained in the indictment?

17              THE DEFENDANT :       Yes , sir .

18              THE COURT:    Do you understand that if you plead not

19   guilty and go to trial the burden would be upon the Government

20   to prove that you ' re guilty beyond a reasonable doubt?

21              THE DEFENDANT:        Yes , sir .

22              THE COURT :   Do you understand that at a trial you

23   would be presumed innocent until the Government proved your

24   guilt beyond a reasonable doubt?

25              THE DEFENDANT:        Yes , sir .


                      SOUTHERN DISTRICT REPORTERS , P . C.
                                (212) 805-0300
                                                                              10
     JCIETAIP


 1              THE COURT :   Do you understand that at such a trial ,

 2   and at every other stage of the proceedings , you would have the

 3   right to be represented by an attorney ; and if necessary , the

 4   Court would appoint an attorney to represent you?

 5              THE DEFENDANT :   Yes , sir .

 6              THE COURT :   Do you also understand that at a trial you

 7   would have the right to testify , to confront and question any

 8   witnesses who might testify against you , and the right not to

 9   be forced to incriminate yourself?         That is , you don ' t   have to

10   be a witness against yourself?

11              THE DEFENDANT:    Yes,   sir.

12              THE COURT :   Do you understand that at a trial you

13   would be entitled to present evidence , to call witnesses to

14   testify , and to compel the attendance of witnesses?

15              THE DEFENDANT:    Yes , sir.

16              THE COURT :   Do you understand that if you plead guilty

17   there will be no trial of any kind so that you give up your

18   trial rights and the only remaining step will be for the

19   assigned district judge to sentence you?

20              THE DEFENDANT:    Yes,   sir.

21              THE COURT :   Are you certain that you understand the

22   nature of the charge to which you are pleading?

23              THE DEFENDANT :   Yes , sir.

24              THE COURT :   And are you certain that you understand

25   the range of penalties , including the maximum sentence to which


                      SOUTHERN DISTRICT REPORTERS , P . C .
                                (212) 805 - 0300
                                                                         11
     JCIETAIP


 1   you ' re potentially subjecting yourself by your plea?

 2              THE DEFENDANT:    Yes , sir .

 3              THE COURT :   The offense to which you are tendering a

 4   plea involves a controlled substance , and as a result of your

 5   tender of a plea to such an offense , pursuant to Title 21

 6   United States Code Section 862 , you may become ineligible for

 7   certain federal and federally-funded benefits to which you

 8   might otherwise be eligible including , among others , food stamp

 9   benefits , and educational loans or grants .

10              Do you understand that?

11              THE DEFENDANT :   Yes , sir .

12              THE COURT :   In addition , the offense to which you are

13   tendering a plea of guilty is a felony offense , and as a result

14   of your tender of a plea of guilty to a felony offense , you may

15   be giving up certain valuable civil rights that you possess

16   among others the following :

17              The right to hold public office , the right to serve on

18   a jury , the right to vote , the right to possess any firearm ,

19   including rifles and shotguns , the right to be considered for

20   certain types of employment , and the right to possess or obt ain

21   certain professional licenses .

22              Do you understand?

23              THE DEFENDANT :   Yes , sir.

24              THE COURT :   Do you understand that the sentencing

25   judge may be obligated to impose a special assessment on you?


                      SOUTHERN DISTRICT REPORTERS , P . C.
                                (212) 805-0300
                                                                         12
     JCIETAIP


 1              THE DEFENDANT :   Could you repeat that?

 2              THE COURT :   Do you understand that the sentencing

 3   judge may be obligated to impose a special assessment on you as

 4   part of the sentence to be imposed?

 5              THE DEFENDANT :   Yes , sir.

 6              THE COURT :   Have you and your attorneys talked about

 7   how the Sentencing Commission Guidelines, which are advisory

 8   only , might inform the sentence to be imposed upon you?

 9              THE DEFENDANT :   Yes.

10              THE COURT:    Do you understand that in determining your

11   sentence the sentencing judge is obligated to calculate an

12   applicable sentencing guidelines range and possible departures

13   under the sentencing guidelines?

14              THE DEFENDANT :   Yes,   sir .

15              THE COURT:    Do you understand that , in addition to the

16   factors outlined in the Sentencing Commission Guidelines , the

17   sentencing judge will also consider factors as set forth at 18

18   U . S . C. Section 3553 in determining what an appropriate sentence

19   might be for you?

20              THE DEFENDANT :   Yes , sir .

21              THE COURT :   Do you understand that parole has been

22   abolished , and if you are sentenced to prison you will not be

23   released on parole?

24              THE DEFENDANT:    Yes , sir .

25              THE COURT :   Do you understand that the answers you


                      SOUTHERN DISTRICT REPORTERS , P.C.
                                (212) 805-0300
                                                                             13
     JCIETAIP


 1   give to me today under oath may in the future be used against

 2   you in a prosecution for perjury or false statement if you do

 3   not tell the truth to the Court?

 4              THE DEFENDANT:     Yes , sir .

 5              THE COURT :   What are the elements of the offense set

 6   forth at Count One of the indictment?

 7              MS . GREENWOOD :   Yes , your Honor .   Count One of the

 8   indictment has three elements :

 9              First , the existence of a conspiracy.       That is , an

10   agreement or understanding between two or more persons to

11   distribute a controlled substance or possess a controlled

12   substance with the intent to distribute ;

13              Second , the defendant knowingly and willingly was a

14   member of that conspiracy ; and

15              Third , that the conspiracy involved an agreement to

16   distribute and possess with intent to distribute mixtures and

17   substances containing 500 grams and more of methamphetamine ,

18   its salts ,   its isomers and salts of its isomers ,     in violation

19   of Title 21 United States Code Section 84l(b) (1) (A) .

20              In addition , the Government would be required to prove

21   by a preponderance of the evidence that venue is proper within

22   the Southern District of New York .

23              THE COURT :   Thank you .

24              Have you heard the elements of the offense set forth

25   at Count One of the indictment?


                       SOUTHERN DISTRICT REPORTERS , P.C .
                                 (212) 805-0300
                                                                           14
     JCIETAIP


 1               THE DEFENDANT:    Yes, sir .

 2               THE COURT :   Is it still your desire to tender a plea

 3   of guilty?

 4               THE DEFENDANT :   Yes , sir .

 5               THE COURT:    Have any threats been made to you by

 6   anyone to influence you to plead guilty?

 7               THE DEFENDANT :   No , sir .

 8               THE COURT :   Have any promises been made to you

 9   concerning the sentence that you will receive?

10               THE DEFENDANT :   No .

11               THE COURT:    I understand you and your attorneys , and

12   the representatives of the Government , have reached certain

13   agreements and understandings in connection with your tender of

14   your plea of guilty, and those agreements and understandings

15   have been reduced to a writing , specifically , a letter dated

16   November 26, 2019 , addressed to Zachary Margulis-Ohnuma , your

17   attorney.

18               I have a copy of that document before me, which I

19   shall show you now.

20               Do you recognize the document?

21               THE DEFENDANT :   Yes, sir .

22               THE COURT:    Did you have an opportunity to review it

23   with your attorneys?

24               THE DEFENDANT :   Yes , sir .

25               THE COURT :   Is there anything contained in the


                       SOUTHERN DISTRICT REPORTERS, P . C .
                                 ( 212) 805-0300
                                                                         15
     JCIETAIP


 1   document that you do not understand?

 2              THE DEFENDANT:    No , sir .

 3              THE COURT :   Among others th ing s , there is text in the

 4   November 26 , 2019 - - a writing -- to which you admit the

 5   forfeiture allegation that I drew to your attention as being

 6   part of the indictment .

 7              Are you aware that such text exists in the document?

 8              THE DEFENDANT :   Yes , sir .

 9              THE COURT :   There is also in that same document an

10   analysis of how the Sentencing Commiss i on Guidelines might

11   apply to your case .

12              Are you aware of that?

13              THE DEFENDANT :   Yes , sir .

14              THE COURT :   Do you understand that , notwithstanding

15   the analysis of the guidelines in the November 26 , 2019

16   writing , the impact , if any , that the Sentencing Commission

17   Guide li nes may have on the sentence to be imposed upon you is

18   left solely to the discretion of the sentencing judge?

19              THE DEFENDANT :   Yes , sir .

20              THE COURT :   There ' s also text in the November 26 , 2019

21   writing that constricts your ability to appeal from or

22   challenge , or really " attack " the judgment of conviction or

23   sentence that might be imposed upon you , including any fine or

24   period of supervised release .

25              Are you aware of that?


                      SOUTHERN DISTRICT REPORTERS , P . C .
                                (212) 805-0300
                                                                          16
     JCIETAIP


 1               THE DEFENDANT :    Yes , sir.

 2               THE COURT :   I want to show you the last page of the

 3   November 26th , 2019 writing about which we have been speaking .

 4               Is your true signature on that page?

 5               THE DEFENDANT :    Yes, sir .

 6               THE COURT :   Did anyone force you to sign the document?

 7               THE DEFENDANT :    No , sir .

 8               THE COURT :   Let me turn my attention to your counsel

 9   again .

10               Is counsel ' s signature also on the last page of the

11   document?

12               MR . MARGULIS-OHNUMA :    Yes.

13               THE COURT :   And it represents that the Government also

14   has signed the last page of the document?

15               MS . GREENWOOD :   Yes, sir .

16               May I make one point for the record, if you ' re not

17   going to       or I ' m not sure if you are?

18               On the very first page as well there are initials by

19   myself and counsel reflecting language being stricken from the

20   first paragraph of the agreement, which was done prior to the

21   defendant signing the agreement.

22               I wanted to make sure for the record that that was

23   documented and that that was done on the version of the plea

24   agreement before the Court.

25               THE COURT:    I observe the text that was stricken and


                        SOUTHERN DISTRICT REPORTERS , P.C.
                                  ( 212) 805-03 00
                                                                         17
     JCIETAIP


 1   the initials placed next to that stricken material.

 2              Other than the agreements and understandings that you

 3   and your attorneys and representatives of the Government have

 4   made and reached that are outlined in the November 26th , 2019

 5   writing about which we have been speaking , have any other

 6   agreements or understandings been made or reached with you in

 7   connection with your tender of a plea of guilty?

 8              THE DEFENDANT :   No , sir.

 9              THE COURT:    Is your plea being made voluntarily , that

10   is , of your own free will?

11              THE DEFENDANT :   Yes , sir.

12              THE COURT :   Did you commit the offense set forth at

13   Count One of the indictment?

14              THE DEFENDANT :   Yes, sir .

15              THE COURT :   Would you tell me in your own words what

16   it is that you did that makes you believe yourself guilty of

17   the offense set forth at Count One of the indictment?

18              THE DEFENDANT :   I agreed to have narcotics sent to my

19   house under the understanding that they be distributed

20   elsewhere to other persons.

21              THE COURT :   When , or approximately when , did you make

22   this agreement to have narcotics sent to your home as you

23   indicated a moment ago?

24              THE DEFENDANT :   Approximately the Summer of 2018 .

25              THE COURT:    And where was it that you had this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                               18
     JCIETAIP


 1   agreement to have narcotics sent to your home as you indicated

 2   a moment ago?

 3                THE DEFENDANT :    In Manhattan .

 4                THE COURT :   When you agreed to have narcotics sent to

 5   your home , as you described a few moments ago , did you know

 6   that what you were doing was wrong?

 7                THE DEFENDANT :    Yes .

 8                THE COURT :   Any questions the Government would have me

 9   put to the defendant?

10                MS . GREENWOOD :   Yes .   We would ask that the defendant

11   be questioned with respect to what kind of controlled substance

12   and the amount of the controlled substance being in excess of

13   500 grams and more of methamphetamine .

14                THE COURT :   What was the narcotic that you indicated

15   was sent to your home based upon the agreement you entered into

16   as described earlier by you?

17                MR . MARGULIS-OHNUMA :     I think the defendant would like

18   to rely on the Government ' s representations and evidence .          It ' s

19   not an element that she had a knowledge .          It ' s an element that

20   that was the amount,       and we don ' t dispute that evidence.    She

21   didn ' t   have specific knowledge of the specific drugs .

22                THE COURT :   Ms . Taiste , your counsel has indicated

23   that you do not contest the Government ' s assertion that the

24   controlled substance involved in the indictment 18 Criminal 684

25   is methamphetamine , and you do not contest the amount of that


                         SOUTHERN DISTRICT REPORTERS , P . C.
                                   (212) 805-0300
                                                                           19
     JCIETAIP


 1   controlled substance that the Government alleges was involved ;

 2   is that correct?

 3              THE DEFENDANT :   Yes.      I don ' t   contest .

 4              THE COURT :   Are there any other questions the

 5   Government would have me put to the defendant?

 6              MS. GREENWOOD :   No, your Honor .

 7              THE COURT :   All right .

 8              Let me turn to defense counsel once again .

 9              Do you know of any reason why your client should not

10   plead guilty?

11              MR . MARGULIS-OHNUMA :      I do not , your Honor .

12              THE COURT :   Is the Government aware of any reason why

13   the defendant should not plead guilty?

14              MS . GREENWOOD:   No.

15              THE COURT :   If the matter would proceed to trial , what

16   evidence would the Government offer in support of the charge

17   made in Count One of the indictment , 18 Criminal 684?

18              MS. GREENWOOD :   Yes , your Honor .        The evidence

19   gathered in this investigation, and that the Government would

20   present if it proceeded to trial, would include records

21   including from a hotel , from shipment records, telephone

22   records and surveillance -- together with cooperating witness

23   testimony , all of which would establish that over the Summer of

24   2015 , among other things, the defendant agreed to and , in fact ,

25   received a shipment of methamphetamine that was shipped from


                      SOUTHERN DISTRICT REPORTERS, P . C .
                                (212) 805-0300
                                                                         20
     JCIETAIP


 1   California to Manhattan , New York,     and contained approximately

 2   15 pounds of material that was subsequently tested and

 3   determined to be methamphetamine to her apartment in Manhattan ;

 4   and after that package was seized by law enforcement in

 5   transit , the defendant called UPS from her cell phone to

 6   inquire about the status of the package and the tracking of the

 7   package ; and then in addition , your Honor , evidence with

 8   respect to other packages that were also sent to the

 9   defendant ' s apartment in Manhattan as part of that same

10   conspiracy .

11              THE COURT :   And these other packages contained what?

12              MS . GREENWOOD :   The other packages were not recovered .

13   We believe they were additional packages containing

14   methamphetamine.

15              The one package that was intercepted and was not

16   actually delivered to the defendant ' s apartment is the one that

17   contained methamphetamine .

18              The remaining evidence would have been argued to the

19   jury to also have contained methamphetamine , but they were not

20   actually recovered .

21              In addition , at the time of the defendant's arrest ,

22   her apartment was searched and there was evidence also

23   confirming her participation in the narcotics conspiracy ; for

24   example, a journal with detailed entries about drug

25   transactions that she was involved in since at least July 2017 ,


                       SOUTHERN DISTRICT REPORTERS , P . C .
                                 (212) 805-0300
                                                                           21
     JCIETAIP


 1   including entries in which she describes working as her

 2   codefendant ' s assistant in drug trafficking .

 3              THE COURT:    I believe I heard you to say that this

 4   occurred in the Summer of 2015 .

 5              MS. GREENWOOD:     No , excuse me.   The Summer of 2018.

 6              THE COURT :   All right .   Thank you .

 7              MS . GREENWOOD :   Excuse me your Honor .   2018 .

 8              THE COURT:    I assume Ms. Taiste understands the nature

 9   of the charge made against her and the consequences of the plea

10   of guilty .

11              I ' m satisfied the plea ' s being made voluntarily and

12   knowingly and that there is a factual basis for the plea , so I

13   shall report and recommend to the assigned district judge that

14   the plea be accepted by the district judge, and I will direct

15   that a presentence report be prepared.

16              I will fix a date for sentencing and direct the

17   parties to contact the assigned district judge to determine

18   whether the date is convenient for a sentencing proceeding .

19              MS. GREENWOOD :    Your Honor , my apologies .   I had told

20   Mr. Contreras that there was not a sentencing date , and I had

21   subsequently spoke to Judge Marrero's clerk who set sentencing

22   for March 20th at 10 : 15 a.m .

23              THE COURT:    Thank you .

24              I shall direct that the presentence report be prepared

25   prior to the 20th day of March, 2020.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 ( 212) 805-0300
                                                                                  22
     JCIETAIP


 1              In connection with the generation of that report , the

 2   Government should provide its case summary materials to the

 3   probation office not later than 14 days from today , and the

 4   defendant and her counsel should arrange for an interview with

 5   the probation office not later than 14 days from today .

 6              I direct the Government to obtain a transcript of the

 7   minutes generated during this proceeding and present same to

 8   the assigned distric t    judge before the date of sentence .

 9              Is there any request with respect to bail?

10              MR . MARGULIS-OHNUMA :      No.     Just that it be continued .

11              THE COURT :   What ' s the Government ' s position on the

12   application?

13              MS . GREENWOOD :   I think , your Honor , until Judge

14   Marrero accepts the plea we consent to the arrangement

15   continuing .   We think at that time we would discuss with

16   counsel whether we ' d seek remand.

17              THE COURT :   Application is granted .

18              Anything else we need to address?

19              MR . MARGULIS-OHNUMA :      No t   from the defendant .   Thank

20   you.

21              MS . GREENWOOD :   Not from the Government.

22              THE COURT :   Very well .      Good day .

23              (Adjourned)

24

25


                       SOUTHERN DISTRICT REPORTERS , P . C .
                                 (212) 805 - 0300
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District ofNew York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New York 10007



                                                       November 26, 2019

BY EMAIL

Zachary Margulis-Ohnuma, Esq.
260 Madison Avenue, 17th Floor
New York, NY 10016
(212) 685-0999

     Re: United States v. Kenyatta Taiste, 18 Cr. 684 (VM)

Dear Mr. Margulis-Ohnuma:

         On the understandings specified below, the Office of the United States Attorney for the              <v\ fJ \
Southern District of New York ("this Office") will accept a guilty plea from Kenyatta Taiste ("the
defendant") to Count One of the above-referenced Indictment (the "Indictment"). Count One                    0--· ~
charges the defendant with conspiring to distribute and possess with intent to distribute: itt7 500      C?J · ,11\~
grams and more of mixtures and substances containing a detectable amount of methamphetamine,                  W
its salts, isomers, and salts of its isomers, in violation of Title 21, United States Code, Sections     tf
841(b)(l)(A) and 846; fttl:a (b) mixtures and suhsta:nees sontainiug a detectable amount ofgatllfflft-
B~rrolaetonc ("OBL"), an analogue of g8fl:ffi'l:1t-Hych:oxybutyri~ in violation of Title 21,
United States Code, Sections-8+.3-, 841(b)(l)(C), and 846. This charge carries a maximum sentence
of life imprisonment; a mandatory minimum sentence of 10 years' imprisonment; a maximum ,
lifetime term of supervised release; a mandatory minimum term of five years' supervised release;
a maximum fine,pursuantto Title 18, United States Code, Section 3571 and Title 21, United States
Code, Section 841(b)(l)(A), of the greatest of $10,000,000, twice the gross pecuniary gain derived .
from the offense, or twice the gross pecuniary loss to a person other than the defendant as a result
of the offense; and a mandatory $100 special assessment.

        In consideration of the defendant's plea to the above offense, the defendant will not be
further prosecuted criminally by this Office (except for criminal tax violations, if any, as to which
this Office cannot, and does not, make any agreement) for participating in a conspiracy, from in
or about August 2017 through in or about August 2018, to distribute and possess with intent to
distribute methamphetamine and GBL, as charged in Count One of the Indictment, it being
understood that this agreement does not bar the use of such conduct as a predicate act or as the
basis for a sentencing enhancement in a subsequent prosecution including, but not limited to, a
prosecution pursuant to 18 U.S.C. §§ 1961 et seq. In addition, at the time of sentencing, the
Government will move to dismiss any open Count(s) against the defendant. The defendant agrees
that with respect to any and all dismissed charges she is not a "prevailing party'' within the meaning
of the "Hyde Amendment," Section 617, P.L. 105-119 (Nov. 26, 1997), and will not file any claim
under that law.


2019.07.08
                                                                                             ·Page 2


        The defendant furthermore admits the forfeiture allegation with respect to Count One of
the Indictment and agrees to forfeit to the United States, pursuant to Title 21, United States Code,
Section 853, any and all property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of said offense and any and all property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, said offense, including but not limited
to a sum of money in United States currency representing the amount of proceeds traceable to the
commission of said offense. It is further understood that any forfeiture of the defendant's assets
shall not be treated as satisfaction of any fine, restitution, cost of imprisonment, or any other
penalty the Court may impose upon her in addition to forfeiture.

       In consideration of the foregoing and pursuant to United States Sentencing Guidelines
("U.S.S.G." or "Guidelines") Section 6Bl .4, the parties hereby stipulate to the following:

             A. Offense Level

                1. The November 2018 Guidelines Manual applies to this case.

                2. U.S.S.G. § 2Dl.1 is the Guideline applicable to Count One.

           3. Pursuant to U.S.S.G. § 2Dl.1, Application Note 8(B), the Drug Equivalency Tables
are a means of combining different controlled substances to obtain a single offense level. The
offense involved the following quantities of controlled substances, which are the equivalent of the
following Converted Drug Weight, pursuant to U.S.S.G. § 2Dl.1, Application Note 8(D):

 Controlled Substance                Ouantitv/Wei!!ht                Converted Dru!! Wei!!ht
 Methamphetamine                     13.15 kilograms                 26,300 kilograms
 GBL                                 200 kilograms                   1,760 kilograms
 Total                                                               28,060 kilograms

           4. Pursuant to U.S.S.G. § 2Dl.l(c)(3\ the base offense level is 34, because the
defendant's offense involved at least 10,000 kilograms of Converted Drug Weight but less than
30,000 kilograms of Converted Drug Weight.

            5. Pursuantto U.S.S.G. § 2Dl.l(b)(18), because it appears to this Office, based on the
information currently available to it, that the defendant meets the criteria set forth in subdivisions
(1)-(5) of U.S.S.G. § 5Cl.2(a), the offense level is reduced by two levels.

             6. Assuming the defendant clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government, through her · allocution and subsequent conduct prior to the
imposition of sentence, a two-level reduction will be warranted, pursuant to U.S.S.G. § 3El.l(a).
Furthermore, assuming the defendant has accepted responsibility as described in the previous
sentence, the Government will move at sentencing for an additional one-level reduction, pursuant
to U.S.S.G. § 3El.l(b), because the defendant gave timely notice of her intention to enter a plea
of guilty, thereby permitting the Government to avoid preparing for trial and permitting the Court
to allocate its resources efficiently.




2019.07.08
                                                                                             Page 3


             In accordance with the above, the applicable Guidelines offense level is 29 .

             B. Criminal History Category

       Based upon the information now available to this Office (including representations by the
defense), the defendant has two criminal history points, calculated as follows:

        I. On or about November 7, 2005, the defendant was convicted of filing a false police
report of a felony, in violation of South Carolina Penal Code, section 16-17-722, a felony, and
breach of trust with intent to defraud involving property exceeding $5,000, in violation of South
Carolina Penal Code, section 16-13-230, a felony. On or about November 7, 2005, the defendant
was sentenced to a term of probation. Pursuant to U.S.S .G. § 4Al.2(e), this conviction results in
no criminal history points.

      2. Pursuant to U.S,S.G. § 4Al.l(d), two points are added because the defendant
committed the instant offense while on parole.

             In accordance with the above, the defendant's Criminal History Category is IL

             C. Sentencing Range

        Based upon the calculations set forth above, the defendant's Guidelines range is 97 to 121
months' imprisonment. In addition, after determining the defendant's ability to pay, the Court
may impose a fine pursuant to U.S.S.G. § 5El.2. At Guidelines level 29, the applicable fine range
is $30,000 to $10,000,000.

        Title 21, United States Code, Section 841(b)(l)(A) requires a statutory minimum term of
imprisonment of 120 months. Accordingly, absent relief from the statutory minimum sentence,
the defendant's sentence would be at least 120 months. On the basis of the information available
to this Office, however, the defendant appears to satisfy the conditions set forth in Title 18, United
States Code, Section 3553(f) for relief from the statutory minimum sentence provision.
Accordingly, absent new information, the Government will take the position at sentencing that the
statutory mandatory minimum sentence does not apply, and that the Guidelines range is therefore
in the range of 97 to 121 months (hereinafter·"the Stipulated Guidelines Range").

       The parties agree that neither a downward nor an upward departure from the Stipulated
Guidelines Range set forth above is warranted. Accordingly, neither party will seek any departure
or adjustment pursuant to the Guidelines that is not set forth herein. Nor will either party in any
way suggest that the Probation Office or the Court consider such a departure or adjustment under
the Guidelines.

        The parties agree that either party may seek a sentence outside of the Stipulated Guidelines
Range based upon the factors to be considered in imposing a sentence pursuant to Title 18, United
States Code, Section 3553(a).




2019.07.08
                                                                                              Page4


         Except as provided in any written Proffer Agreement(s) that may have been entered into
between this Office and the defendant, nothing in this Agreement limits the right of the parties
(i) to present to the Probation Office or the Court any facts relevant to sentencing; (ii) to make any
arguments regarding where within the Stipulated Guidelines Range (or such other range as the
Court may determine) the defendant should be sentenced and regarding the factors to be considered
in imposing a sentence pursuant to Title 18, United States Code, Section 3553(a); (iii) to seek an
appropriately adjusted Guidelines range if it is determined based upon new information that the
defendant's criminal history category is different from that set forth above; and (iv) to seek an
appropriately adjusted Guidelines range or mandatory minimum term of imprisonment if it is
subsequently determined that the defendant qualifies as a career offender under U.S .S. G. § 4B 1.1.
Nothing in this Agreement limits the right of the Government to seek denial of the adjustment for
acceptance ofresponsibility, see U.S.S.G. § 3El.l, regardless of any stipulation set forth above, if
the defendant fails clearly to demonstrate acceptance of responsibility, to the satisfaction of the
Government, through her allocution and subsequent conduct prior to the imposition of sentence.
Similarly, nothing in this Agreement limits the right of the Government to seek an enhancement
for obstruction of justice, see U.S.S.G. § 3Cl.l, regardless of any stipulation set forth above,
should it be determined that the defendant has either (i) engaged in conduct, unknown to the
Government at the time of the signing of this Agreement, that constitutes obstruction of justice or
(ii) committed another crime after signing this Agreement.

        It is understood that pursuant to U.S.S .G. § 6Bl .4(d), neither the Probation Office nor the
Court is bound by the above Guidelines stipulation, either as to questions of fact or as to the
determination of the_proper Guidelines to apply to the facts. In the event that the Probation Office
or the Court contemplates any Guidelines adjustments, depaitures, or calculations different from
those stipulated to above, or contemplates any sentence outside of the stipulated Guidelines range,
the parties reserve the right to answer any inquiries and to make all appropriate arguments
concerning the same.

         It is understood that the sentence to be imposed upon the defendant is determined solely
by the Court: It is further understood that the Guidelines are not binding on the Court. The
defendant acknowledges that her entry of a guilty plea to the charged offense authorizes the
sente!].cing court to impose any sentence, up to and including the statutory maximum sentence.
This Office cannot, and does not, make any promise or representation as to what sentence the
defendant will receive. Moreover, it is understood that the defendant will have no right to
withdraw her plea of guilty should the sentence imposed by the Court be outside the Guidelines
range set forth above.

         It is agreed (i) that the defendant will not file a direct appeal; nor bring a collateral
challenge, including but not limited to an application under Title 28, United States Code, Section
2255 and/or Section 2241, of any sentence within or below the Stipulated Guidelines Range of 97
to 121 months' imprisonment, even if the Court denies the defendant's application for safety valve
relief, and (ii) that the Government will not appeal any sentence within or above the Stipulated
Guidelines Range. This provision is binding on the parties even if the Court employs a Guidelines
analysis different from that stipulated to herein. Furthermore, it is agreed that any appeal as to the
defendant's sentence that is not foreclosed by this provision will be limited to that portion of the
sentencing calculation that is inconsistent with (or not addressed by) the above stipulation. The


2019.07.08
                                                                                               Page 5


parties agree that this waiver applies regardless of whether the term of imprisonment is imposed
to run consecutively to or concurrently with the undischarged portion of any other sentence of
imprisonment that has been imposed on the defendant at the time of sentencing in this case. The '
defendant further agrees not to appeal any term of supervised release that is less than or equal to
the statutory maximum. The defendant also agrees not to appeal any fine that is less than or equal
to $10,000,000, and the Government agrees not to appeal any fine that is greater than or equal to
$30,000. Notwithstanding the foregoing, nothing in this paragraph shall be construed to be a
waiver of whatever rights the defendant may have to assert claims of ineffective assistance of
counsel, whether on direct appeal, collateral review, or otherwise. Rather, it is expressly agreed
that the defendant reserves those rights.

        The defendanthereby acknowledges that she has accepted this Agreement and decided to
plead guilty because she is in fact guilty. By entering this plea of guilty, the defendant waives any
and all right to withdraw her plea or to attack her conviction, either on direct appeal or collaterally,
on the ground that the Government has failed to produce any discovery material, Jencks Act
material, exculpatory material pursuant to Brady v. Maryland, 373 U.S. 83 (1963), other than
information establishing the factual innocence of the defendant, or impeachment material pursuant
to Giglio v. United States, 405 U.S. 150 (1972), that has not already been produced as of the date
of the signing of this Agreement.                                      ·

        The defendant recognizes that, if she is not a citizen of the United States, her guilty plea
and · conviction make it very likely that her removal from the United States is presumptively
mandatory and that, at a minimum, she is at risk of being removed or suffering other adverse
immigration consequences. If the defendant is a naturalized citizen of the United States, she
recognizes that pleading guilty may have consequences with respect to the defendant's
immigration status. For example, under federal law, an individual may be subject to
denaturalization and removal if her naturalization was procured by concealment of a material fact
or by willful misrepresentation, or otherwise illegally procured. The defendant acknowledges that
she has discussed the possible immigration consequences (including removal or denaturalization)
of her guilty plea and conviction with defense counsel. The defendant affirms that she wants to
plead guilty regardless of any immigration or denaturalization consequences that may result from
the guilty plea and conviction, even if those consequences include denaturalization and/or removal
from the United States. The defendant understands that denaturalization and other immigration
consequences are typically the subject of a separate proceeding, and the defendant understands
that no one, including her attorney or the District Court, can predict with certainty the effect of the
defendant's conviction on the defendant' s immigration or naturalization status. It is agreed that the
defendant will have no right to withdraw her guilty plea based on any actual or perceived adverse
immigration consequences (including removal or denaturalization) resulting from the guilty plea
and conviction. It is further agreed that the defendant will not challenge her conviction or sentence
on direct appeal, or through litigation under Title 28, United States Code, Section 2255 and/or
Section 2241, on the basis of any actual or perceived adverse immigration consequences (including
removal or denaturalization) resulting from her guilty plea and conviction.

        It is further agreed that should the conviction(s) following the defendant's plea(s) of guilty
pursuant to this Agreement be vacated for any reason, then any prosecution that is not time-barred
by the applicable statute of limitations on the date of the signing of this agreement (including any


2019.07.08
                                                                                          Page 6


counts that the Government has agreed to dismiss at sentencing pursuant to this Agreement) may
be commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement or reinstatement of such
prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date that this Agreement
is signed.

       It is further understood that this Agreement does not bind any federal, state, or local
prosecuting authority other than this Office.




2019.07.08
                                                                                        Page7


       Apart from any written Proffer Agreement(s) that may have been entered into between this
Office and defendant, this Agreement supersedes any prior understandings, promises, or
conditions between this Office and the defendant. No additional understandings, promises, or
conditions have been entered into other than those set forth in this Agreement, and none will be
entered into unless in writing and signed by all parties.

                                                   Very truly yours,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney



                                            By: ki£ru~'                       ~
                                                   Assistant United States Attorney
                                                   (212) 637-1247

                                                   APPROVED:

                                                     ~      o~
                                                   George D. Turner
                                                   Co-Chief, Narcotics Unit


AGREED AND CONSENTED TO:



Kenyatta Taiste                                             I       DATE

APPROVED :



Z ~ a ,&
                        ----                                    I   DATE
Attorney for Kenyatta Taiste




2019.07.08
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District ofNew York

                                                       The Silvio J Mollo Building
                                                       One Saint Andrew 's Plaza
                                                       New York, New York 10007


                                                       March 9, 2020


BY HAND DELIVERY

The Honorable Victor Marrero
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

    Re: United States v. Kenyatta Taiste, 18 Cr. 684 (VM)

Dear Judge Marrero:

       The defendant in the above-referenced matter entered .a guilty plea on December 18, 2019,
before Magistrate Judge Fox. The Government respectfully requests that Your Honor accept the
defendant's plea. Enclosed please find for your consideration (1) a proposed Order accepting the
defendant's plea; (2) a transcript of the guilty plea allocution; and (3) the parties' plea agreement.
A sentencing hearing is currently scheduled for May 8, 2020.



                                                Very truly yours,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                           by     ~au
                                                N i ~W. Chiuchiolo
                                                Assistant United States Attorney
                                                (212) 637-1247
